394 F.2d 179
Evelyn GERBER, wife of/and David B. BLAND, Appellants,v.Barney STOLTENBERG et al., Appellees.
No. 25271.
United States Court of Appeals Fifth Circuit.
May 13, 1968.

James F. Mulla, Jr., Thomas L. Giraud, New Orleans, La., for appellants.
Stephen T. Victory, Porteous & Johnson, Ben C. Toledano, New Orleans, La., for appellees.
Before BROWN, Chief Judge, DYER, Circuit Judge, and GARZA, District judge.
PER CURIAM:


1
Having determined from the briefs and oral argument that there was clearly no abuse of discretion in the District Court's denial, as taxable costs, of travel, lodging and subsistence expenses incident to the taking of a deposition, and that there is no validity to a claim for expert witness fees in excess of the statutory amounts prescribed by 28 U.S.C.A. 1821, Green v. American Tobacco Company, 5 Cir. 1962, 304 F.2d 70, 77, this appeal is so devoid of merit we directed affirmance from the bench.


2
Affirmed.